         Case 2:18-cv-09123-R-MAA Document 1 Filed 10/24/18 Page 1 of 45 Page ID #:1

F
                                                                       °~'1LE

     1     Aaron Christopher Espinosa
     2
           1800 W. Badillo Street Apt: 617                    1~180CT 24 AM 9= r7
           West Covina CA, 91790
     3     Cell:(562) 646-2297
           espinosa.aaron12231984@amail.com                        ~{ r~~ ~~NuEL~.S
     4
                                                              ~:   _

     5

     6

     7

     8
             UNITED STATES DISTRICT COURT OF THE STATE OF CALIFORNIA
     9
                          FOR THE COUNTY OF LOS ANGELES
    to                          CENTRAL DIVISION

    ii     Aaron Christopher Espinosa, ) ~jSE
    12

    13
                           Plaintiff
                           VS.
                                                ~ CV18 91z3~~                         ~~~

    14
           California State University)           Complaint/Cause of Action
    15
           Los Angeles/CSU System;    )
    16     Office of Students with    )           Complaint for Damages for
           Disabilities Counselor•    )           Educational Discrimination
    i~
           Gonzalo Centeno            )           Violation of ADA &
    18     CSULA Trustee; Adam Day                Rehabilitation Act,
           TVFM MFA Chair: Kristina               Intentional/negligent
    19
           Hackle                                 Infliction of emotional
    20     COMM MA Chair: David Olsen             Distress
    21     Dr. D Robert DeChaine                  Chapter 362 Mental
           Dr. Kelly Madison                      Suffering and emotional
    22                                            distress;
    23                                            X362.10 Intentional
                                                  Infliction of Emotional
    24
          University of California                Distress
    25    Los Angeles/UC system;                  §362.11 Negligent
          Regent; Maria Anguiano                  Infliction of Emotional
    26
          Dept. Chair:                            Distress), and Chapter
    27    Kathleen Mc Hugh                        565 Unfair
          Screen Writing Head:
    28


                                           - 1 -
                        DOCUMENT TITLE (e.g., COMPLAINT FOR DAMAGES)
     Case 2:18-cv-09123-R-MAA Document 1 Filed 10/24/18 Page 2 of 45 Page ID #:2




 1     Phyllis Nagy/Walter                    Competition/Unfair Business
       Richards                               Practices
 2
                                              §565.31 Unlawful, Unfair,
 3     University of Southern                 or Fraudulent Business
       California
 4                                            Practice
       Trustee: Miriam Adelson
 5     Peter Stark producers                  §565.36 Suit for Civil
       program Chair:                         Penalty [4] Penalty for
 6
       Larry Truman                           Violation Against Senior
       John Wells Div. Writing for            Citizen or Disabled Person
       Screen and TV Chair:                   [a] In General
 8
       Kristen Davis
 9
                                              Cause of Action
to     East Los Angeles Comzaunity            Claim (I-II)
       College/LACCD                          Violation of Title II of
11
       Students with Disabilities             the Americans with
12                                            disability Act of 1990
       Office
13     Director                               (Program
       Patricia Salguerio                     Services/participation)
14                                            Chapter 112 Civil Rights:
       ELACC Trustee:
15     President Mike Fong                    ~ 112.15 Federal
                                              Legislation Prohibiting
16
                                              Discrimination Against
i~                                            Disabled Persons in
                 Defendant(s                  Government-Funded Programs
18
                                              and Activities
19                                            ~ 112.10 Governing Law
20                                            ~ 112.11 Prohibition
                                              Against Discrimination in
21
                                              State-Funded Programs: GOV.
22                                            Code ~ 11135, et seq.se
                                              Govt. Code 12940.
23

24
                                              Cause of Action
25
                                              Claim (III)
26                                            Violation of Title II of
27
                                              the Americans with
                                              disability Act of 1990
28                                            (Program participation)

                                           - 2 -
                    DOCUMENT TITLE (e.g., COMPLAINT FOR DAMAGES)
     Case 2:18-cv-09123-R-MAA Document 1 Filed 10/24/18 Page 3 of 45 Page ID #:3




 i                                            Chapter 112 Civil Rights:
                                              §112.15 Federal
 2
                                              Legislation Prohibiting
 3                                            Discrimination Against
 4
                                              Disabled Persons in
                                              Government-Funded Programs
 5                                            and Activities
 6                                            §112.10 Governing Law
                                              ~ 112.11 Prohibition
                                              Against Discrimination in
 S                                            State-Funded Programs: GOV.
 9
                                              Code ~ 11135, et seq.se

10

11                                            Cause of Action
                                              (Claim IV)
12
                                              565 Unfair
13                                            Competition/Unfair Business
                                              Practices
14
                                              §565.31 Unlawful, Unfair,
15
                                              or Fraudulent Business Act
16                                            or Practice      ~3] "Act or
1~                                            Practice" j4]"Unlawful"
                                              Acts and Practices [a] In
18                                            General
19

ao                                            Cause of Action
                                              (Claim v)
21                                            Chapter 362 Mental
22                                            Suffering and emotional
                                              distress;
23
                                              X362.10 Intentional
24                                            Infliction of Emotional
                                              Distress
25 ',
                                              §362.11 Negligent
     I
26                                            Infliction of Emotional
                                              Distress
27

28


                                        - 3 -
                     DOCUMENT TITLE (e.g., COMPLAINT FOR DAMAGES)
     Case 2:18-cv-09123-R-MAA Document 1 Filed 10/24/18 Page 4 of 45 Page ID #:4




 i                                    JURISTICTION

 2
       1). This Court has jurisdiction under 28 U.S.C. § 1331.
 3
       Jurisdiction is therefore given to the Central District
 4

 5     Federal Courthouse. This action arises under 29 U.S.C.
 6
       ~ 794 (The Rehabilitation Act of 1973 and the Americans


 8     with Disabilities Act of 1990). The jurisdiction of this

 9
       Court is predicated on 28 U.S.C. ~ 1331 and ~ 1343;
io
                                           VErit7E
11

12
       2). A substantial part of the events giving rise to this
13
       action occurred in Los Angeles County California. Venue is
14

15     therefore proper under 28 U.S.C. §1391(b).

16
       Central District Federal Courthouse 255 East Temple Street
l~

18     Los Angeles, CA 90012.

19
                                        PLAINTIFF
20
       3). Aaron Christopher Espinosa resides at 1800 West.
21

22     Badillo Street Apt# 617. West Covina, CA. 91790

23
                                      DEFENDANT(s)
24
       4). Defendant (A) California State University Los Angeles:
25

26     5151 State University Dr. Los Angeles, CA 90032.
27

28


                                        - 4 -
                     DOCUMENT TITLE (e.g., COMPLAINT FOR DAMAGES}
     Case 2:18-cv-09123-R-MAA Document 1 Filed 10/24/18 Page 5 of 45 Page ID #:5




 1 ~~Former TVFM Chair: Kristina Hackle; Communication Studies

 2
       Chair: David Olsen, Dr. D Robert DeChaine, Dr. Kelly
 3
       Madison; Office of Students with Disabilities Program
 4

 5    ( Director Gonzalo Centeno
 6
       i California State University System- Address: 401 Golden


 s     Shore. Long Beach, CA 90802. CSULA Trustee: Adam Day

 9     CSULA Legal Counsel Victor King.
io
ii
12     5). Defendant (B) University of California Los Angeles Los
       Angeles, CA 90095 TVFT Chair: Kathleen McHugh, program
13
       Head Phyllis Nagy/Walter Richards, University of
14     California System- 1111 Franklin St., 12th floor Oakland,
       CA 94607. UCLA Regent: Maria Anguiano
15

16
       6). Defendant (C) University of Southern California: Los
i~

18     Angeles, CA 90089. Chair: Larry Truman, Kristen Davis,
19
       Trustee: Miriam Adelson
20
21

22
       7). Defendant (D) East Los Angeles Conuaunity College: 301
23
       Avenida Cesar Chavez, Monterey Park, CA 91754 Students
24

25     with Disabilities program. LACCD (Los Angeles Community

26
       College District) 770 Wilshire Blvd, Los Angeles, CA
27
       90017. Board of Trustee: Mike Fong
28


                                           - 5 -
                     DOCUMENT TITLE (e.g., COMPLAINT FOR DAMAGES)
     Case 2:18-cv-09123-R-MAA Document 1 Filed 10/24/18 Page 6 of 45 Page ID #:6




 1 ~ELACC Students with Disability program Patricia Salguerio.

 2

 3

 4                               STATEMENT OF FACTS
 5
       'EAST LOS ANGELES COIrIlrliJNITY COLLEGE STUDENTS WITH
 6

       DISABILITIES PRORGAM

 8

 9     8). Plaintiff Aaron Christopher Espinosa was a Student at

10
       East Los Angeles Community College from Spring 2006-
11
       Summer 2008.
12

13     9). Plaintiff was a student at ELACC studying for an

14
       Associates Degree in Administration of Justice.
15
       10). Between 2006 and 2007 Plaintiff Aaron Espinosa was
16

i~     regarded/perceived as possessing a Disability and referred
18
       to ELACC Students with Disabilities Program.
19

20     11). Faculty and Staff regarding/perceiving plaintiff

21
       Aaron Espinosa as possessing a Disability ADJ professor
22 I
       Wayne Posner, ADJ Professor Patrick Hauser, ADJ
23

24     Secretary/Receptionist Sandra Rodriguez, and/or FOPS

25
       Counselor Joseph Sandoval.
26
       12)    Plaintiff Aaron Espinosa went to ELACC Students with
27

Zs     Disabilities program checked in and was shortly after

                                           - 6 -
                     DOCUMENT TITLE (e.g., COMPLAINT FOR DAMAGES)
     Case 2:18-cv-09123-R-MAA Document 1 Filed 10/24/18 Page 7 of 45 Page ID #:7




 i     greeted by Patricia Salguerio and was walked to Patricia's
 2
       Office.
 3
       13). Plaintiff questioned Patricia what he needed to do to
 4

 5     receive services offered through ELACC Students with
 6
       Disabilities program.

 s     14). Patricia Salguerio Stated that in order to receive

 9     services offered through ELACC Students with Disabilities
io
       Program that he the plaintiff would need to furnish proof
li
IZ     of Disability.

13
       15). Plaintiff did not have documentation of Disability,
14
       however did recall being voluntarily checked in to Las
15

16     Encinas Medical center in 1998-1999 for high levels of
17
       Stress later released within 24-48 hours.
18 I

19
       16). Patricia Salgueria again stated making it clear that

20     any documentation submitted would need to state proof and
21
       confirmation of disability.
22

23     17). The Plaintiff left Patricia Salgueria's Office

24
       without being accepted into ELACC Students with
25
       Disabilities program and without Educational
26

27     accommodations the Plaintiff was entitled to.
28


                                        - 7 -
                     DOCUMENT TITLE (e.g., COMPLAINT FOR DAMAGES)
     Case 2:18-cv-09123-R-MAA Document 1 Filed 10/24/18 Page 8 of 45 Page ID #:8




 1       X18). The Actions of ELACC Students with Disabilities

 2
         program denying the Plaintiff program participation and
 3
         program accommodations has lead to the Plaintiff Physical
 4

 s       injury/physical sickness.
 6

         X 19). Plaintiff remains under a state recognized

 8
         disability, Plaintiffs disability remains severe, and
 9
         ( plaintiff is continuing psychiatric treatment and
to

ii       , counseling.

12
         'EVENTS FOLLOWING PLAINTIFF BEING DENIED PROGRAM SERVICES
13
         OFFERED THROUGH ELACC STUDENTS WITH DISABILITIES PROGRAM.
14

15

16
         20). Plaintiff following his being denied program

17       participation and program accommodations with ELACC
18
         students with Disabilities program applied for Social
19

20       Security Disability benefits at DLTA Social Security

21
         Office of Administration and was denied Disability
22
         benefits December 2007.
23

24       21). In 2007-2008 the Plaintiff unable to cope with the

25
     I   Stress and struggling with Educational Studies Dialed a
26
         211 Help Line Voicing Suicidal Ideation.
2~

28


                                       - 8 -
                    DOCUMENT TITLE (e.g., COMPLAINT FOR DAMAGES)
     Case 2:18-cv-09123-R-MAA Document 1 Filed 10/24/18 Page 9 of 45 Page ID #:9




 i    22). The Plaintiff after voicing suicidal Ideation was

 2
       meet at his Residence by LCSW Brent Hale, and FSP
 3
       Coordinator Keith Vielle, and was voluntarily checked into
 4

 5     UCLA Harbor Medical Center and was released within 24
 6
      hours.

 8    23). The Plaintiff following his release from UCLA Harbor

 9    Medical Center began receiving Psychiatric and Counseling
io
      services offered through the American Indian Counseling
ii
IZ    Center located at 17707 Studebaker Rd # 208, Cerritos, CA

13
      90703.
14
      24). Plaintiff was receiving psychiatric counseling from
15

16    Estella Illagan MD (now retired) and Brent Hale LCSW.
17
      25). After two years of psychiatric counseling the
18

19
      Plaintiff was diagnosed with Paranoid

20    Schizophrenia/Bipolar disorder, and in 2010 through appeal
21
      was awarded Social Security Disability Benefits.
22

23    26). Plaintiff Aaron Christopher Espinosa continued

24
      Counseling and Psychiatric Services with American Indian
25
      Counseling Center until Fall 2014 when starting Counseling
26

27

28


                                           - 9 -
                    DOCUMENT TITLE (e.g., COMPLAINT FOR DAMAGES)
 Case 2:18-cv-09123-R-MAA Document 1 Filed 10/24/18 Page 10 of 45 Page ID #:10




 1 hand psychiatric Services offered through CSULA Student
 2
     ( Health Center.
 3
     ~ 27). Plaintiff from Fall 2014 through Spring 2018 was
 4

 5   receiving Counseling and Psychiatric services offered
 6
     through CSULA Student Health Center.

 8   X 28). Plaintiff is now back with the American Indian

 9   Counseling Center and has begun seeing psychiatrist Dan
10
     Dickerson, and LCSW Christina Gracia.
li
12   X 29). The matter of fact is ELACC students with

13
     ( disabilities program Faculty Patricia Salguerio Failed to
14
     recognize the Plaintiff as possessing a disability after
15

16   being perceived/regarded as possessing a disability and
17
     was referred to ELACC students with Disabilities program
is
19
     by ELACC Staff and faculty mentioned in number 11.

20   30). As a result of Patricia Salguerio overlooking a
21
     mandatory breach of Duty owed to the plaintiff as a
22

23   disabled individual under the scope of her employment

24
     failed to offer the Plaintiff program
25
     participation/admissions and educational accommodations.
26

27

28
                                       - 10 -

                 DOCUMENT TITLE (e.g., COMPLAINT FOR DAMAGES)
  Case 2:18-cv-09123-R-MAA Document 1 Filed 10/24/18 Page 11 of 45 Page ID #:11




 1 X31). Plaintiff has suffered severe emotional Distress
 2
       attributed by physical injury/physical sickness throughout
 3
       I the entire ordeal.
 4

 5     X 32). As a further proximate of the Plaintiff being denied
 6
       ( program participation and program accommodations the

 e     ( Plaintiffs GPA has suffered drastically and the Plaintiffs

 9
       ( chances for academic advancement has been diminished
io
       l adding to the Plaintiffs physical injury/physical
ii
12     Sickness.

13
       33). Plaintiff remains under Disability, Plaintiffs
14
       Disability last checked severity of the condition was
15
16     marked Chronic and severe, as noted on Total Permanent
17
       Disability Application Filed in 2015.
is
19
       34). that the Plaintiff has been deliberately

20     discriminated against, has been victim if Unfair Business
21
       practices, and has and will continue to suffer severe
22

23     emotional distress attributed by the Plaintiff Physical

24
       Injury/Physical illness.
25
                              STATEMENT OF FACTS
26 I

27

28
                                        - 11 -

                   DOCUMENT TITLE (e.g., COMPLAINT FOR DAMAGES)
 Case 2:18-cv-09123-R-MAA Document 1 Filed 10/24/18 Page 12 of 45 Page ID #:12




 1 (CALIFORNIA STATE UNIVERSITY LOS ANGELES OFFICE OF STUDENTS
 2
     WITH DISABILITIES PROGRAM
 3
     X 35). Plaintiff was a Student of California State
 4

 5   ( University Los Angeles and member of CSULA Office of
 6
     ( Students with Disabilities Program from Fall 2014 through

 8   ( Spring 2018.

 9   36). Plaintiff prior to Enrollment with CSULA Office of
io
     Students with Disabilities program submitted Documentation
ii
12   of Disability, either letter from social security office
13
     of administration showing the plaintiff was on disability,
14
     or award letter from Social security Office of
15

16   adjudication and review.
17
     37). During the first quarter with CSULA OSD program had
18

19
     not yet obtained medical records and symptoms associated

20   with the Plaintiffs disability, however was still assigned
21
     the basic accommodations available to the Plaintiff.
22

23   38). The Plaintiff was assigned the basic accommodations

24
     as was instructed by Director Gonzalo Centeno, to OSD
25
     Coordinator Jesus Rivas while showing the Plaintiff how to
26

27   login and out of his OSD page where the plaintiff was
28
                                       - 12 -
 Case 2:18-cv-09123-R-MAA Document 1 Filed 10/24/18 Page 13 of 45 Page ID #:13




 1 ~~instructed to notify his instructors each quarter of
 2
     ( Disability and assigned accommodations.
 3
     39). The Basic accommodations that were allowed to the
 4

 5   ( Plaintiff without the OSD obtaining documentation of
 6
     ( disability related symptoms and diagnosis were 1).

 8   preferential Seating, 2). Double Time on Quiz's and Exams,

 9
     and 3). Note Takers. It should be noted that Accommodation
10
     Note Takers are based on a fellow student's willingness to
11
12   assist another class mate in taking notes.

13
     40). The Plaintiff accepted his assigned accommodations
14
     and began his first Quarter at CSULA.
is
16   41). During the Plaintiffs first quarter Fall 2014 the
17
     Plaintiff reported to the OSD Office Coordinator Jesus
18

19
     Rivas and Receptionist Cinthia Romero, that his

20   educational accommodations assigned to help with his
21
     studies were unavailable. Accommodation being referred to
22

23   is Note Takers.

24
     42). The Plaintiff asking to speak with Director Gonzalo
25
     Centeno, was instructed by OSD Receptionist Cinthia Romero
26

27

~2
                                        — 13 —

                 DOCUMENT TITL~ ~ e.a~., ~~@~~~~~~~ ~~~ ~~~~~ ~
  Case 2:18-cv-09123-R-MAA Document 1 Filed 10/24/18 Page 14 of 45 Page ID #:14




 1      and OSD Coordinator Jesus Rivas to come back after his
 2
        classes for the day were complete.
 3
        43). Plaintiff returned to CSULA OSD Office after his
 4

 5      classes for the day were completed as instructed and was
 6
        greeted by Program Director Gonzalo Centeno stating

 s      playfully: "So, no one was willing to help you. Alright,

 9      let me see what I can do".
io
        44). The Plaintiff was not told "come into my office so we
ii
12      can get you another accommodation", nor was the Plaintiff

13
        told "let's get you another accommodation".
14
        45). At this time program Director Gonzalo Centeno had no
15

16      documentation of Medical records regarding the Plaintiff
17
        Disability, the Plaintiffs diagnosis, symptoms related to
18

19
        the Plaintiff Disability, and the severity of the

20 ~,   Plaintiffs Disability nor past experiences with Mr.
21
        Espinosa not receiving accommodations during Junior
22

23      College in which his GPA was negatively impacted and which

24
        lead to his applying for disability benefits.
25
        46). The manner in which program Director Gonzalo Centeno
26

2~      handled the situation regarding the Plaintiffs
28
                                        - 14 -

                  DOCUMENT TITLE (e.g., COMPLAINT F0~ ~A~~~~
 Case 2:18-cv-09123-R-MAA Document 1 Filed 10/24/18 Page 15 of 45 Page ID #:15




 i ~~Accommodations being unavailable, and the manner in which
 2
      the Plaintiff was being addressed was unprofessional,
 3

 4   Il unethical,    and inappropriate in dealing with student under

 5    a severe mental impairment/Disability.
 6
     47). Unprofessional Conduct as described in Georgia's

 8    Composite Medical Board

 9    (https://medicdlboard.georgia.goTj/what-unprofessional-
to
      conduct) Failure to conform to minimal Standards, and
11
12   failure to recognize and act upon common symptoms.

13
     48). Plaintiffs Disability is severe as can be noted by
14
     the plaintiffs 2015 Total Permanent Disability Application
15

16   filled out by the Plaintiff Treating Physician From 2014
17
     through 2018.
18

19
     49). Plaintiff has been diagnosed with Schizoaffective

20   Disorder, related symptoms are hallucination, delusions,
21
     disorganized thinking, Depressed Mood and Manic behavior.
22

23   Paranoid schizophrenic Disorder related symptoms are

24
     persecutory delusions accompanied by hallucinations
25
     particularly the auditory variety and perceptual
26

27   disturbances.
28
                                         - 15 -

                     DOCUMENT TITLE (e.g., COMPLI~IDIT FOB DA~~C~~S j
     Case 2:18-cv-09123-R-MAA Document 1 Filed 10/24/18 Page 16 of 45 Page ID #:16




 1 X50). Program Director Gonzalo Centeno Failed to address
 2
        the issue regarding the Plaintiffs Educational
 3
        accommodations being unavailable in a professional manner
 4

 5      E by stating to the Plaintiff while keeping a professional
 6
        demeanor "let's get you another accommodation" or "come

 s p into my office so we can get you another accommodation".
 9      X 51). Program Director witnessed how the Plaintiff was
to
        reacting to his playful approach, witnessing first-hand
ii
12      the Plaintiff diagnosed related symptoms and immediately

13
        again unprofessionally and unethically addressing the
14
        Plaintiff given the Plaintiff an ultimatum this time
15

16      stating "Do you want another accommodation or not".
17
        X 52). Again, the program Director Gonzalo Centeno's
18 ',

19
        approach and manner in which the situation was being

20      handled was unprofessional, unethical, and ill mannered.
21
        X 53). The Plaintiffs did not know how to respond to program
22

23      Director Gonzalo Centeno's unprofessional approach to the

24
        situation, due to the Plaintiffs disability the Plaintiff
25
        was at an understanding that Program Director maybe unable
26

27      I to provide the Plaintiff with alternative accommodations,
28
                                                             - 16 -

                     IN(N( ~I ~'II~MS 'I   1 I i' 1 ~   ~   ~~   Lllli~'~ i! ~ 1 i   ~ `1~!   ~1! (~~`~~~ w.
     Case 2:18-cv-09123-R-MAA Document 1 Filed 10/24/18 Page 17 of 45 Page ID #:17




 1 ~at which point the Plaintiff began making his exit from
 2
      I the OSD office.
 3
       X 54). Program Director seen how the Plaintiff was
 4

 5     responding to his approach to the matter, again
 6
       unprofessional mentioned to the Plaintiff "I do not want

 8    I to hear you later saying that I did not give you your

 9
       accommodations".
io
       X 55). The Plaintiff left the OSD office without receiving
li
12     alternative accommodations, as the Plaintiff was

13
       experiencing symptoms related to his disability and
14
       recalling past negative experiences.
15

16     ~ 56). The Plaintiff Disability is severe in which as has
17
       been noted the slightest change can trigger the Plaintiffs)
18

19
       s ymptoms.

20     X 57). No individual under a disability should be caused to
21
       think that there may or may not be any help that can be
22

23     provided resulting from unprofessional and unethical

24
      ( conduct.
25
       X 58). Program Director in this matter did not handle the
26

2~     situation professionally and as a result the Plaintiff
28
                                                           - 17 -

                     II~CIlN7l1 ~'11~i 1 1   1 1 11 ~   ~ t?   11 1 ~~! ~ /•~ ~ i i . 1̀i   1̀,` 11r~~ ~~.. ~+
     Case 2:18-cv-09123-R-MAA Document 1 Filed 10/24/18 Page 18 of 45 Page ID #:18




 1 ~ ~went through his first Quarter at CSULA without his needed
 z
       l educational accommodation.
 3
       59). After discussing the matter with someone who has been
 4

 5     I, made well aware of the situation has brought to my
 6
       attention that it is likely and possible Program Director

       who has not mental but physical impairments forgot what its

 9     was like to have to fight for accommodations and in
io
       forgetting so has forgotten how ones disabling factor can
li
12     affect him in everyday life especially in communication.

13
       59). The program Director did not take into consideration
14
       the Plaintiffs disability as a factor and symptoms there
15

16     related to, and how his disability affects his everyday
17
       life, when interacting with the Plaintiff.
18

19
       60). Half way through the Plaintiffs first quarter the OSD~

20     program was faxed documentation of the Plaintiffs
21
       Diagnosis from the Plaintiffs prior treating Physician Dr. ~
22

23     Estella Illagan MD. with the American Indian Counseling

24
       center Cerritos CA, who indicated she was willing to
25
       further assist in helping the Plaintiff.
26

27

28
                                                           - 18 -

                                          1 1 1 1 ~   ~   ~1   `~ 1 ~.!e i! ~ i   .`~: `7~! 1 ~_~~... .0
                     117(11N~ I r.,.~a(
     Case 2:18-cv-09123-R-MAA Document 1 Filed 10/24/18 Page 19 of 45 Page ID #:19




 1 X61). At this time, it is assumed that the program Director
 2
       did not contact the Plaintiffs prior treating physician to~
 3
       a better assist the Plaintiff in providing him with proper
 4

 5     l educational accommodations.
 6
       ~ 62). Again, the Plaintiff went through his first quarter

 8    ( without needed educational accommodations in class.

 9
       X 63). During the second quarter the plaintiff was called
io
       p into program directors office to generate documentation ofd
li
12     p his accommodations being provided through the program.

13
       Documented Evidence shows Date Records were generated.
14
       X 64). During the Plaintiff and program Directors meeting
i5
16     during the Plaintiffs second quarter was asked to recall
i~
       the Accommodations that were assigned to him during his
18

19
       first quarter, Plaintiff mentioned 1) Preferential Seating

20     ~ 2) Double time on Exams and Quiz's and 3) Note Takers.
21
       X 65). While generating documentation of accommodations the
22

23     Plaintiff was assigned Program director was mentioning

24
       b other accommodations available 1) recorded Lectures 2)
25
       Readers and 3) Class Transcription.
26

27

28
                                                        - 19 -

                     IIBNI(01 r, ~.l 1 A   - 1 1~~   — ~1   ~1 ~ in ~ ~! ~ i ~ .`1u ~1_` 1!~_~ ...
     Case 2:18-cv-09123-R-MAA Document 1 Filed 10/24/18 Page 20 of 45 Page ID #:20




 1 X66). Plaintiff inquired about Readers and Class
 2
       Transcription. However, Program Director playfully
 3

       mentioned to the Plaintiff "you do not need those", more
 4

 5     A so implied in an inquiring manner.
 6
       X 67). Documentation of the Plaintiff disability noted the

 8
       Plaintiffs had depressive symptoms, Auditory

 9
       hallucinations and Paranoid delusions, concentration
io
       problems and memory issues.
ii
12     X 68). Documentation further stated the Plaintiffs Diagnosis

13
       Bipolar Disorder with psychotic features, and Schizo
14
       effective Disorder later classified as paranoid
15

16     schizophrenia.
17
       X 69). Plaintiff Records would indicate that the Plaintiff
is
19
       did in fact qualify for alternative accommodations to the

20     Plaintiffs Note Taking accommodations which was
zi
       unavailable during his entire undergraduate study with
22

23     exception for the Plaintiffs last two semesters.

24
       X 70). Plaintiff suffered with Hearing as is documented as
25
       auditory Hallucination, and delusions, which would make
26

27

28
                                                             - 20 -

                     IIN(~l(Mllll'41i~4 S I   1 1 1 1 ~   ~ ~~   111 ~~~~ ~~ ~ M i   r ~1~~   ~1e~ Ilr.~~r. nr ~
     Case 2:18-cv-09123-R-MAA Document 1 Filed 10/24/18 Page 21 of 45 Page ID #:21




 1     class transcriptions ideal for the Plaintiffs
 2
       accommodations in place of Note Taking accommodation.
 3
       X 71). If Program Director would have consulted with the
 4 I

 5     Plaintiff prior treating physician, explaining that the
 6
       plaintiff was assigned an accommodation but was
 ~ ~
 8     unavailable and questioned an alternative accommodation

 9
       d one can imagine that a Doctor would agree that the
io
       Plaintiffs Disability being severe it would be better to
11
is     provide the Plaintiff alternative accommodation instead of

13
       no accommodation.
14
       X 72). It needs to be questioned as to why the Program
15

16     Director waited to the second semester to obtain medical
17
       ( records from the Plaintiff.
18

19
       X 73). It needs to be questioned why the Program director

20     never consulted with the Plaintiffs treating physician as
21
       I to alternative accommodations for the plaintiff in place
22

23     H of the plaintiffs note taking accommodation.

24
       X 74). The Purpose of obtaining medical records is to see
Zs
       what accommodations would be appropriate for CSULA OSD
26

2~     clients, and to consult with treating Physicians if
28
                                           — 21 —
 Case 2:18-cv-09123-R-MAA Document 1 Filed 10/24/18 Page 22 of 45 Page ID #:22




 1   necessary, in addition to having records that the
 a
     Plaintiff is in fact under a state recognized disability.
 3
     X 75). During the Plaintiffs second quarter the Plaintiff
 4

 5   again was reporting his educational accommodations being
 6
     l unavailable.

 8   X 76). When notifying the Program Director during the second

 9
     quarter the program Director responded to the Plaintiff
to
     Stating "try your best".
ii
12   X 77). Program Director when again being notified of the

13
     Plaintiffs accommodation being unavailable should have
14
     n either consulted with the Plaintiff treating physician
15

16   regarding alternative accommodations, or looked into his
17
     medical file to see if he qualified for alternative
18

19
     l accommodations.

20   X 78). If program director would have done as mentioned it
21
     would be otherwise clear the Plaintiff did qualify for
22

23   alternative accommodations readers, and Class

29
     transcription, as can be noted from the Plaintiff
25
     suffering from Auditory hallucinations, trouble
26

27

28
                                       - 22 -
     Case 2:18-cv-09123-R-MAA Document 1 Filed 10/24/18 Page 23 of 45 Page ID #:23




 1     concentrating and memory issues and related symptoms
 2
       attributed to the Plaintiffs diagnosis.
 3
       X 79). The Program Director did not do as mentioned as a
 4

 5     result the Plaintiff went through his undergraduate study
 6
      ( without educational accommodations.

 8     X 80). The Plaintiff was again experiencing high levels of

 9
       stress and was suffering severe emotional distress
io
       attributed to the Plaintiff physical injury/physical
ii
12     sickness as can be noted from his treating Physician, and

13
       b other professors, faculty, and staff with CSULA, Jennifer
14
      ( Miller Dean of Students, Associate Dean of Students Carol
15

16     Roberts, and Animation Professor Jim Ovelmen.
17
       X 81). During the second quarter and quarters and semester
18

19
       following the Plaintiff continued to notify Program

20     Coordinators, Program Receptionist, and Program Director
21
       H of his accommodations Note Takers being unavailable and
22

23     E still no alternative accommodation was provided over a

24
       three to four-year period during the Plaintiffs under
25
       graduate study.
26

27

28
                                                         - 23 -

                     IdNI(M111N'II~~S I   I 1 I I ~   ~ t~   LL1F6~!~ /.~ ~ 1 i   ~ `1i   Ali! Ib;!L~.. ti
 Case 2:18-cv-09123-R-MAA Document 1 Filed 10/24/18 Page 24 of 45 Page ID #:24




 1 X82). Program Director overlooked a breach of Duty owed to
 2
     the Plaintiff as a member of the disabled community under
 3
             scope of his employment as a result the Plaintiff went
 4   I the
 5   without accommodation during his undergraduate studies and
 6
     did suffer a significant amount of emotional distress

 8   attributed to the Plaintiffs physical injury/physical

 9   sickness along with his GPA slightly suffering.
io
                                         STATEMENT OF FACTS
ii
12     CALIFORNIA STATE UNIVERSITY LOS ANGELES TELEVISION FILM
13
         MEDIA STUDIES I~STERS OF FINE ARTS OPTION IN DRAMPaTIC
14

15                                             WRITING PROGRAM

16
     X 83). Plaintiff was a Student at California State
1~
     University from Fall 2014 through Spring 2018.
18

19   ~ 84). Plaintiff was regarded and perceived as possessing a

20
     Disability on Campus, had record of disability, and was a
21
     I member of CSULA Office of Students with Disabilities
22

23   program, thereby Placing CSULA Television Film Media
24
     Studies Master of Fine Arts Dramatic Writing Option on
25

26   I notice of the Plaintiff Medical Condition and or

27
     Disability.
28
                                                       - 24 -

                   18(H(1111 '91.11 1   1 1 1 I ~   - ~~   L ll 1 u!~ i! i i i . ~1~" tli!~ 1L~!~~.. w.
     Case 2:18-cv-09123-R-MAA Document 1 Filed 10/24/18 Page 25 of 45 Page ID #:25




 1     X85). The Plaintiff applied to California State University
 2
       Los Angeles Masters of Fine Arts Television Film Media
 3
       ( Studies Option in Dramatic Writing Program Fall 2016 for
 4

 5     ( Fall 2017 admissions and was denied program participation.
 6
       ', 86). The Plaintiff qualified for program participation the

 8     Plaintiff had a 3.0 or above, the Plaintiff submitted both

 9
       University and Departmental Application, and the Plaintiff
io
       would have possessed a Bachelor's Degree prior to the
ii
12     Start date of the Program.

13
       87). Plaintiff does possess record that he would have
14
       graduated Spring 2017, however, the Plaintiff postponed
15

16     his graduation by one year while investigating his being
17
       denied program participation; why the plaintiff's
18

19
       disability was not a contributing factor in considering

20     the Plaintiff for program participation; and why CSULA MFA
21
       TVFM program Comity, Chair, Directors, and coordinators
22

23     did not implement Federal Laws designed in aid of those

24
       faced with physical and mental Impairments/Disabilities
25
       during the Candidate selection Process. TVF Academic
26

27     Counselor Derrick Baker was notified of the Plaintiff
28
                                           - 25 -
  Case 2:18-cv-09123-R-MAA Document 1 Filed 10/24/18 Page 26 of 45 Page ID #:26




 1      intentions by the Plaintiff when postponing his Graduation
 2
        ( Date.
 3
        ~ 88). California State University Los Angeles Television
 4 I

 5      Film Media Studies Department Master of Fine Arts option
 6 i~
        ~ in Dramatic Writing Program Chair and Graduate Studies

 8      Comity Failed to recognize the Plaintiff as possessing a

 9      Disability under 42USC 12102.
io
        X 89). In failing to recognize the plaintiff as possessing a~
11

12      disability, program Comity, Chair, directors, and

13
        coordinators overlooked a Mandatory Breach of Duty owed toy
14
        the Plaintiff as a member of the Disabled community under
15
16      the scope of their employment, further failing to
17
        implement federal Laws 42 USC 12182.
18

19
        X 90).    The Plaintiff new something was wrong when he was

20      denied program admissions, the Plaintiff being compared toy
21
        b other candidates who are not under a disability would be
22

23      unfair and would present a Disparate Impact Claim/cause of~

24
        l action.
25
        X 91). Defendants actions further show Violations of Unfair
26

27      Business Practices under California Forms of Pleading and
28
                                                                   - 26 -

                      III)~~)l 1111"q~:MJ11 I   I I I I ;'   -   ~~~   l l~~ ~'I !' I '~ 1 1~ i   !- 11 ~:`   ~l.~ 11 .~ La ~ r
 Case 2:18-cv-09123-R-MAA Document 1 Filed 10/24/18 Page 27 of 45 Page ID #:27




 i   Practice Volume 49 Chapter 565 Unfair Competition X565.31
 2
     Unlawful, Unfair, or Fraudulent Business Act or Practice
 3

 4   ~ [4] "Unlawful" Acts and Practices,                                     X565.36 Suit for

 5
     Civil Penalty [4] Penalty for Violation Against Senior
 6
     Citizen or Disabled Person, California Forms of Pleading

 8   h and Practice Volume 32 Chapter 362 MENTAL SUFFERING AND
 9
     EMOTIONAL DISTRESS X362.10 Intentional Infliction of
io

11   Emotional Distress [3] Outrageous Conduct

12
     X 92). Plaintiff has suffered severe emotional distress
13
     attributed by the Plaintiff Physical injury/Physical
14

15   Illness do to the denial to California State University
16
     Los Angeles Television Film Media Studies Program Master
17

18
     H of Fine Arts Option in Dramatic Writing program, as can be

19   noted by CSULA Faculty and Staff Jennifer Miller Dean of
20
     Students Carol Roberts Corb Associate Dean of Students,
21

22   h and Animation Professor Jim Ovelman, as well as the

23
     Plaintiffs Treating Physician during his under graduate
24
     ( studies.
25

26   ~ 93). Current Program application to University and

27
     ( Departments do not possess a platform for students under a,
28
                                                           — 27 —

                  n~c~~cw~ui„a;:~isi r   i i ii ~_   ~;;      ~~~~,, ~~, ,~ ~ ~ ~ .-~~~- ~~~~ii,;r~.,_..
     Case 2:18-cv-09123-R-MAA Document 1 Filed 10/24/18 Page 28 of 45 Page ID #:28




 1     disability to notify such departments of Disability so
 2
       that proper actions can be taken as is outlined under
 3
      ( Federal and State Laws.
 4

 5

 6
                                 STATEMENT OF FACTS

 8      CALIFORNIA STATE UNIVERSITY LOS ANGELES 1~iSTER OF ARTS IN
 9
         CONIl~l~JNICATION STUDIES & 1~iSTERS OF ARTS IN CONIlKUNIGATION
io
11       STUDIES OPTION IN TELEVISION FILM MEDIA STUDIES PROGRAM

12     X 94). Again, the Plaintiff was a Student at California
13
       State University Los Angeles from Fall 2014 Through Fall
14

15 1 2017.
16
       X 95). The Plaintiff while a Student at CSULA was regarded
i~
       h and or perceived as possessing a disability on campus, had
18

19     record of Disability, and is under a state recognized
20
       disability and member of the Campus Office of students
zl
       with disabilities program.
22

23     96). The Plaintiff applied to California State University
24
       '( Los Angeles Master of Arts in Communications Studies, and
25

26     Master of Arts in Communication Studies option in

27

28
                                           - 28 -
     Case 2:18-cv-09123-R-MAA Document 1 Filed 10/24/18 Page 29 of 45 Page ID #:29




 1 (Television Film Media Studies in 2017 for Fall 2018
 2
      ( Admissions.
 3
       X 97). The Plaintiff inside of both Graduate School
 4

 5     applications to University of California State University
 6
       Los Angeles Master of Arts in Communication Studies and

 8     Master of Art in Communication Studies Option in

 9
      ( Television Film and media Studies for Fall 2018 notified
to
       Department Chair and Graduate Admissions Comity of the
ii
12     Plaintiffs Disability inside if the Plaintiffs Application

13
       inside of the Plaintiff Resume/Curriculum Vitae.
14
      ~ 98). Plaintiff notifying both CSULA Communication Studies
i5
16     programs of the Plaintiff Disability shows deliberate
17
       intentions in denying the Plaintiff program admissions,
18

19
      r after being notified of disability and otherwise

20     requesting accommodations.
21
      X 99). Plaintiff did qualify for program admissions the
22

23     Plaintiff had a 3.0 GPA or above, the Plaintiff submitted

24
       both University and Departmental application, and the
25
       Plaintiff would have possessed a Bachelor's Degree prior
26

2~    I to each Programs Start date.
28
                                           - 29 -
     Case 2:18-cv-09123-R-MAA Document 1 Filed 10/24/18 Page 30 of 45 Page ID #:30




 1 X100). Plaintiff after notifying program directors and or
 a
       coordinators of the Plaintiff Disability inside of the
 3
       Plaintiffs application the Plaintiff was still denied
 4

 5     program admission.
 6
       101). Both CSULA M~s~~~ of Arts ~~~~~~~ ~~ Communications

 s     Deliberately Failed to recognize the Plaintiff as

 9
       possessing a disability under Federal Law 42 USC 12102.
io
       X 102). As a further result of Defendants Failing to
li
12     recognize the Plaintiff as meeting qualification of

13
       disability under federal Law have further overlooked a
14
       breach of duty owed to the Plaintiff under the scope of
15

16     their employment, deliberately failing to implement
17
      ( Federal Laws 42 USC 12182.
18

19
      X103). Plaintiff as a result has suffered severe emotional

20     distress attributed by the Plaintiffs physical
21
       injury/physical sickness as a result of both CSULA
22

23     Graduate Communication Studies programs failing to

24
       implement federal Laws mentioned above.
Zs
       X 104). Defendants actions further show Violations of Unfair
26

2~     Business Practices under California Forms of Pleading and


                                           - 30 -
     Case 2:18-cv-09123-R-MAA Document 1 Filed 10/24/18 Page 31 of 45 Page ID #:31




 i     Practice Volume 49 Chapter 565 Unfair Competition ~ 565.31
 2
       Unlawful, Unfair, or Fraudulent Business Act or Practice
 3

 4     ~ [4] "Unlawful" Acts and Practices,             §565.36 Suit for

 5
       Civil Penalty [4] Penalty for Violation Against Senior
 6
       Citizen or Disabled Person, California Forms of Pleading

 8     h and Practice Volume 32 Chapter 362 MENTAL SUFFERING AND
 9
       ( EMOTIONAL DISTRESS ~ 362.10 Intentional Infliction of
io
11     ', Emotional Distress [3] Outrageous Conduct

12
                                 STATEMENT OF FACTS
13

14        UNIVERSITY OF CALIFORNIA LOS ANGELES SCHOOL OF THEATER

15
                  FILM AND TELEVISION SCREEN WRITING PROGRAM
16
       105). The Plaintiff in 2017 applied to the University of
1~
18     California State University Los Angeles School of

19
       Television Film and Theater Screen Writing Program for
20
       Fall 2018 Admissions.
21

22     106). The Plaintiff inside of the Plaintiffs Application
23
       did notify Program Director and Graduate School Admissions
24

25     Comity of the Plaintiffs Disability Inside of the personal

26
       History Statement.
27

28


                                           - 3~ -
     Case 2:18-cv-09123-R-MAA Document 1 Filed 10/24/18 Page 32 of 45 Page ID #:32




 1 X107). Plaintiff has confirmation of Letters of
 2
        ( recommendations received.
 3 ',
        X 108). The Plaintiff qualified for program Admissions, the
 4

 5 ~I   Plaintiff had a 3.0 or better in his last 60-90 quarter
 6
        l and or semester Units. The Plaintiff submitted both

 8      University and Departmental application, and the Plaintiff

 9      would have possessed a Bachelor's Degree prior to the
io
        Programs Start Date.
it
12      X 109). The Plaintiff was denied program Admissions to

13
        University of California Los Angeles School of Theater
14
        Film and Screen Writing Program for Fall 2018 Admissions.
15

16      X 110). University of California Los Angeles School of
17
        Theater Film and Screen Writing Program after being
18

19
        notified of the Plaintiffs disability deliberately failed

20      I to recognize the Plaintiff as meeting qualifications as
21
        being disabled under Federal Laws 42 USC 12102.
22

23      X 111). University of California Los Angeles School of

24
        Theater Film and Screen Writing Program failing to
25
        recognize the Plaintiff as possessing a disability
26

27      deliberately overlooked a mandatory breach of duty owed toy
28
                                               - 32 -

                    ~' `JL
                         ' 1~`11I~II1+   ~~~
                                           . c~ r /   ~-1S~1~L~~~I~N ~   ~~ ]~~
 Case 2:18-cv-09123-R-MAA Document 1 Filed 10/24/18 Page 33 of 45 Page ID #:33




 1     the Plaintiff as member of the disabled community under
 2
       the scope of their employment, failing to implement
 3
       ( Federal Law 42 USC 12182.
 4

 5     1 112). Plaintiff as a result has suffered severe emotional
 6
       ( Distress attributed by the Plaintiff Physical

 s     injury/Physical Sickness as can be verified by CSULA

 9
       Faculty Staff and the Plaintiffs Treating physician
to
       'resulting from the federally protected rights being
11
12     violated, as to all Claims/Causes of Action.

13
                             STATEMENT OF FACTS
14

15       University of Southern CA Cinematic Arts Master of Fine

16
        Arts Peter Stark producers program & John Wells Division
17
                   of Writing for Screen and Television
18

19     X 113). The Plaintiff in 2017 applied to University of
20
       Southern CA Cinematic Arts Master of Fine Arts Peter Stark
21
       Producers program & John Wells Division of Writing for
22

23     Screen and Television for Fall 2018 admissions.
24
       114). The Plaintiff inside of his Graduate School
25 I

26     application notified University of Southern CA Cinematic

27
       Arts Master of Fine Arts Peter Stark Producers program &
2s

                                     - 33 -
                  DOCUMENT TITLE (e.g., COMPLAINT FOR DAMAGES)
     Case 2:18-cv-09123-R-MAA Document 1 Filed 10/24/18 Page 34 of 45 Page ID #:34




 1     John Wells Division of Writing for Screen and Television
 a
       ~ of the Plaintiff being under a disability inside of the
 3
       Plaintiff Most Challenging Moments Essay.
 4

 5     X 115). Plaintiff has documentation showing that University
 6
      l of Southern CA Cinematic Arts Master of Fine Arts Peter

 8     Stark producers program & John Wells Division of Writing

 9
      I for Screen and Television received letters of
to
      ( recommendation. One Letter was sent via email after
li
12     discovering the professors email address was wrong and wash

13
       instructed to send the letter of recommendation via email,
14
      l it should also be noted that the Letter submitted as not
15

16    d in format of the Slide room reference, however a letter
17
       was still submitted as instructed by Department personal.
18

19
       116). The Plaintiff qualified for program Admissions, the

20    ( Plaintiff had a 3.0 or better overall GPA. The Plaintiff
21
       submitted both University and Departmental application,
22

23     and the Plaintiff would have possessed a Bachelor's Degree

24
       prior to the Programs Start Date.
25
      X 117). University of Southern CA Cinematic Arts Master of
26

27    ( Fine Arts Peter Stark producers program & John Wells
28
                                                          - 34 -

                     IIHN)(Ml~l'" ail l 1   1 1 I1 ~   — ~~   111 ~ n!~ ~~ ~ i i . 1̀: ~~~! 1l,~!~.., .v
     Case 2:18-cv-09123-R-MAA Document 1 Filed 10/24/18 Page 35 of 45 Page ID #:35




 1     Division of Writing for Screen and Television deliberately
 2
       Mailed to recognize that the Plaintiff meet qualifications
 3
       h and or standards of disability under Federal Laws 42 USC
 4

 5     1 12102.
 6

 7     X 118). University of Southern CA Cinematic Arts Master of
 8
       Fine Arts Peter Stark producers program & John Wells
 9

io     Division of Writing for Screen and Television in failing

it I to recognize the Plaintiff as meeting the standards of
iz
     disability further overlooked a mandatory breach of Duty
13

14    l owed to the Plaintiff as a member of the Disabled
15
       community under the scope of their employment, failing to
16
       implement Federal Law 42 USC 12182.
i~
18    X 119). The Plaintiff was still deliberately denied Program
19
       admission to University of Southern CA Cinematic Arts
20
21     Master of Fine Arts Peter Stark producers program & John

22
       Wells Division of Writing for Screen and Television for
23
       Fall 2018 Admissions to Graduate Studies after being
24

25     notified of Disability.

26
      X 120). As a result, the Plaintiff has suffered severe
27

28    l emotional    Distress attributed as can be verified by CSULA
                                           - 35 -
     Case 2:18-cv-09123-R-MAA Document 1 Filed 10/24/18 Page 36 of 45 Page ID #:36




 i ~~Faculty Staff and the Plaintiffs Treating physician
 2
       resulting from the federally protected rights being
 3
       violated.
 4

 5
                                         /"~T 7~ T1t   T

 6

         EAST LOS ANGELES COI~liJNITY COLLEGE STUDENTS WITH

 8                             DISABILITIES PROGRAM
 9
             Violation of the Americans with Disabilities Act of
io
             1990 and the rehabilitation Act of 1973, 29 U.S.C.
11
             ~ 794. (Program Participation)
12

13
       121). Plaintiff re-alleges Paragraphs 8 through 34.

14     122). By defendant doing the above mention acts under
15
       paragraphs 8 through 34 Defendant is in violation of the
16

1~     Following laws:

18
             Chapter 112 CIVIL RIGHTS: GOVERNMENT-FUNDED PROGRAMS
19
             AND ACTIVITIES Section 112.10 Governing Law, Section
20
21           112.11 Prohibition Against Discrimination in State-

22
             Funded Programs: Gov. Code X11135, et seq., and
23

24           Section §112.15 Federal Legislation Prohibiting

25
             Discrimination Against Disabled Persons in
26
             Government-Funded Programs and Activities. 42 US Code
27

28           Section 12102 Definition of Disability

                                         - 36 -
                     DOCUMENT TITLE (e.gr., COMPLAINT F"~~ ~        ~~~~
     Case 2:18-cv-09123-R-MAA Document 1 Filed 10/24/18 Page 37 of 45 Page ID #:37




 1           (1)(a)(b)(c)(3)(a); 42 U.S. Code Section 12182
 2
             prohibition of Discrimination by public accommodation
 3
             (a), (2) (A~ (i)(ii)(iii).
 4

 5                                           CLAIM II
 6
              CALIFORNIA STATE UNIVERSITY LOS ANGELES OFFICE

 8
                     OF STUDENTS WITH DISABILITIES PROGRAM
 9

10           Violation of the Americans with Disabilities Act of
11
             1990 and the rehabilitation Act of 1973, 29 U.S.C.
12

13           ~ 794. (Program Accommodations)

14
       123). Plaintiff re-alleges Paragraphs 35 through 82.
15

16     124). By defendant doing the above mention acts under
17
       paragraphs 35 through 82 Defendant is in violation of the
18 ~

19     Following laws:

20
             Chapter 112 CIVIL RIGHTS: GOVERNMENT-FUNDED PROGRAMS
21

22           AND ACTIVITIES Section 112.10 Governing Law, Section

23
             112.11 Prohibition Against Discrimination in State-
24
             Funded Programs: Gov. Code X11135, et seq., and
25

26           Section ~ 112.15 Federal Legislation Prohibiting
27
             Discrimination Against Disabled Persons in
28


                                               - 37 -
                     DOCU1vI~IoIT 'TITIy~ ~ ~.~., ~~~~Y~II~"I° ~'~~ ~   ~~~ }~
     Case 2:18-cv-09123-R-MAA Document 1 Filed 10/24/18 Page 38 of 45 Page ID #:38




 1           Government-Funded Programs and Activities. 42 US Code
 2
             Section 12102 Definition of Disability
 3
             (1)(a)(b)(c)(3)(a); 42 U.S. Code § 12182 prohibition
 4

 5           of Discrimination by public accommodation (a),
 6
             (2)(A)(i)(ii)(iii).


                                           CLAIM III
 9

io                CSULA TVFM MEA OPTION IN DRAMATIC WRITING
ii
                                            ~~Z~~
12

13
                      UCLA TUFT MFA SCREEN WRITING PORGRAM
14

15            USC MFA PRODUCERS PRORGAM & WRITING FOR SCREEN
16
                                AND TELEVISION PROGRAM
17

18
             Violation of the Americans with Disabilities Act of
19
             1990 and the rehabilitation Act of 1973, 29 U.S.C.
zo
21          § 794. (Program Participation)
22
       125). Plaintiff re-alleges Paragraphs 83 through 120.
23

24
       126). By defendant doing the above mention acts under
25
       paragraphs 83 through 120 Defendants are in violation of
26

27     the Following laws:



                                           - ~8 -
     Case 2:18-cv-09123-R-MAA Document 1 Filed 10/24/18 Page 39 of 45 Page ID #:39




 1           Chapter 112 CIVIL RIGHTS: GOVERNMENT-FUNDED PROGRAMS

 2
             AND ACTIVITIES Section 112.10 Governing Law, Section
 3
             112.11 Prohibition Against Discrimination in State-
 4

 5           Funded Programs: Gov. Code X11135, et seq., and
 6
             Section ~ 112.15 Federal Legislation Prohibiting

 8           Discrimination Against Disabled Persons in
 9
             Government-Funded Programs and Activities. 42 US Code
10

li           Section 12102 Definition of Disability

12
             (1)(a)(b)(c)(3)(a); 42 U.S. Code § 12182 prohibition
13
             of Discrimination by public accommodation
14

15           (a),(2)(A)(I)(ii)(iii).

16
                                           CLAIM IV
i~
18
                  ELACC STUDENTS WITH DISABILITIES PROGRAM
19

Zo               CSULA OFFICE OF STUDENTS WITH DISABILITIES
21
                 PROGRAMCSULA MEA DRAMATIC WRITING PROGRAM
22

23            CSULA MA CONIlKiJNICATION STUDIES ~ COI~IIKIJNICATION
24

25
                                   STUDIES TVF OPTION

26
                     UCLA TUFT MEA SCREEN WRITING PROGRAM
a~
28


                                           - ~9 -
     Case 2:18-cv-09123-R-MAA Document 1 Filed 10/24/18 Page 40 of 45 Page ID #:40




 i            USC MFA PRODUCERS PROGRAM & WRITING FOR SCREEN
 a
                                       AND TELEVISION
 3

 4
             Violations of 565 Unfair Competition/Unfair Business
 5

 6
             Practices Section ~ 565.31 Unlawful, Unfair, or

 7
             Fraudulent Business Practices; ~ 565.36 Suit for Civil
 8
             Penalty [4] Penalty for Violation Against Senior
 9

10           Citizen or Disabled Person [a] In General
11
      X 127). Plaintiff re-alleges Paragraphs 8 through 120.
12

13
      X 128). By defendant doing the above mention acts under
14
       paragraphs 8 through 120 Defendants are in violation of
15

16     the Following laws:
17
             565 Unfair Competition/Unfair Business Practices
18

19
             ~ 565.31 Unlawful, Unfair, or Fraudulent Business
Zo
21
             Practice; ~ 565.36 Suit for Civil Penalty [3]

22           Outrageous Conduct [4] Penalty for Violation Against
23
             Senior Citizen or Disabled Person [a] In General
24

25
                                           CLAIM IV
26

27

28


                                           - 40 -
     Case 2:18-cv-09123-R-MAA Document 1 Filed 10/24/18 Page 41 of 45 Page ID #:41




 i                ELACC STUDENTS WITH DISABILITIES PROGRAM
 2
                 CSULA OFFICE OF STUDENTS WITH DISABILITIES
 3

 4
                                            PROGRAM
 5

 6                     CSULA MEA DRAMATIC WRITING PROGRAM
 7
              CSULA MA CONIl~IiJNICATION STUDIES & CONIl~IiJNICATION
 s
 9                                 STUDIES TVF OPTION
to
11
                     UCLA TUFT MFA SCREEN WRITING PROGRAM

12
              USC MFA PRODUCERS PROGRAM & WRITING FOR SCREEN
13

14                                     AND TELEVISION

15
             Violations of Chapter 362 MENTAL SUFFERING AND
16

17
             EMOTIONAL DISTRESS Section 362.10 Intentional

18
             Infliction of Emotional Distress; and
19
             Section 362.11 Negligent Infliction of Emotional
Zo
21           Distress;
22
      1129). Plaintiff re-alleges Paragraphs 8 through 120.
23

24
      X 130). By defendant doing the above mention acts under
25
       paragraphs 8 through 120 Defendants are in violation of
26

27     the Following laws:
28


                                           - 4~ -
     Case 2:18-cv-09123-R-MAA Document 1 Filed 10/24/18 Page 42 of 45 Page ID #:42




 i           Section 362.10 Intentional Infliction of Emotional
 2
             Distress.
 3

 4                          DAMAGES/RELIEF SOUGHT
 5

 6     THEREFORE, the Plaintiff request:

 7
      X 131). Compensatory Damages, general and special damages:
 s
 9     Non-economic and Economic Damages According to MICRA
10
       (Medical Injury Compensation Reform Act), and U.S Equal
11
is     Opportunity Employment Commission remedies for Employment

13     Discrimination, Damages requested are demanded to be
14
       trebled for violations of: Chapter 565 UNFAIR COI~ETITION
15

16    ~§ 565.36 Suit for Civil Penalty subsection [4] Penalty for
17
       Violation Against Senior Citizen or Disabled Person,
18

19
       Treble Damages are reasonable in amount.

20
       132). Exemplary Damages/Punitive Damages: According to
zi
22     Equal Employment Opportunity Commission Remedies for
23
       Employment Discrimination which has been looked toward fort
24
       Reasonable Amount in Damages.
25

26
      X 133). Modifications in Junior College, University, and
27
       Departmental Applications: Plaintiff request a Section
2s
                                           - 42 -
 Case 2:18-cv-09123-R-MAA Document 1 Filed 10/24/18 Page 43 of 45 Page ID #:43




 1   dedicated to those with Disabilities be incorporated on
 2
     all College, University, and Departmental Applications to
 3
     better assist in making sure that "NO" Student faced with
 4
 5   Disability is overlooked and or discriminated upon based
 6
     on one's disability and that proper measures are taken

 8   during the admissions process.

 9
     134). Modification to the Plaintiffs Academic achievements
to
li   at ELACC so that the Plaintiffs GPA while at ELACC will

12
     reflect what the Plaintiff would have reasonably earned
13
     while at ELACC if the Plaintiff would have had Educational
14

15   Accommodations that the Plaintiff was qualified for and

16
     did in fact need.
17

18   135). That all University and Departments designated for

19
     student with disabilities be updated and informed as to
20
     Laws Designed in Aid of those faced with Disabilities to
21

22   prevent any further discrimination, and hardships for
23
     those faced with Disabilities mentioned under claims 1
24

25
     through 3, and review of the professional code of conduct.

26
     136). Plaintiff be awarded an Honorary Doctorates Degree
27

     and or Honorary Master Degree.

                                     - 43 -
                  DOCUMENT TITLE (e.g., COMPLAINT FOR DAMAGES)
     Case 2:18-cv-09123-R-MAA Document 1 Filed 10/24/18 Page 44 of 45 Page ID #:44




 i X137). Plaintiff be re-evaluated for the next programs
 2
      ( Start Date.
 3

 4     1 138). Civil Penalties and any other remedy the Courts see

 5
       I f1t.
 6

       1 139). Plaintiff's Attorney Fees if applicable.
 s
 9                                    VERIFICATION
~0
       140). I, Aaron Christopher Espinosa declare:
11

12
       I have read the foregoing complaint and know the content:
13
       thereof. I am informed and believe that the matters statec
14

15     therein are true and on that ground, allege that the matter
16
       stated therein are true.
1~
18

19
       141). I declare under penalty of perjury under the laws of
Zo
       the      State   of   California that the          foregoing     is   true    anc
21

22     correct.
23

24                                  DEMAND FOR TRIAL
25

26     142). Plaintiff Aaron Christopher Espinosa hereby demands

27
       trial.
28
                                             ~[~

                        DOCUMENT TITLE (e.g., ~~I~IPLI~I~~ ~'0~ ~ 'I~~~~ ~
     Case 2:18-cv-09123-R-MAA Document 1 Filed 10/24/18 Page 45 of 45 Page ID #:45




 1

 2
          October. ~        ,2018
 3

 4
                                                     ~/

 5

 6
                                                       Respectfully submitted,


 8                                                  Aaron Christopher Espinosa

 9

10

11

12

13

14

15

16

17

is
19

20

21

22

23

24

25

26

27

28
                                           - 45 -

                     DOCUMENT TITLE (e.g., COMPLAINT FOR DAMAGES)
